IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


KURT L. STEDING, JR. AND WENDY         : No. 213 WAL 2017
STEDING, HUSBAND AND WIFE,             :
                                       :
                    Petitioners        : Petition for Allowance of Appeal from
                                       : the Order of the Superior Court
                                       :
            v.                         :
                                       :
                                       :
MUTUAL BENEFIT INSURANCE CO.           :
D/B/A MUTUAL BENEFIT GROUP,            :
                                       :
                    Respondent         :


                                  ORDER



PER CURIAM

      AND NOW, this 14th day of November, 2017, the Petition for Allowance of

Appeal is DENIED.